Citation Nr: 0609856	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for lumbar myositis; discogenic disease at L2-L3, L3-
L4, L4-L5, and L5-S1.




ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to April 
1978, January 1991 to June 1991, and January 2002 to October 
2002.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico (RO).  The March 2003 rating decision granted the 
veteran's claim seeking entitlement to service connection for 
lumbar myositis; discogenic disease and assigned a 20 percent 
disability rating effective October 14, 2002.  In May 2003, a 
Decision Review Officer (DRO) increased the veteran's 
disability rating to 40 percent, effective October 14, 2002.    


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected lumbar myositis; 
discogenic disease at L2-L3, L3-L4, L4-L5, and L5-S1, 
approximates severe limitation of motion of the lumbar spine; 
it is not manifested by pronounced intervertebral disc 
syndrome (IDS) with sciatic neuropathy and characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief, or IDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months or unfavorable ankylosis 
of the thoracolumbar or the entire spine. 




CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 40 percent for lumbar myositis; discogenic disease at L2-
L3, L3-L4, L4-L5, and L5-S1, have not been met.  38 U.S.C.A. 
§ § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

The Board notes that not all of the veteran's service medical 
records are in his file.  In October 2002, February and 
December 2004, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC).  
After each request the NPRC responded that they did not have 
the veteran's service medical records in their files.  In a 
January 2005 RO letter to the veteran, he was asked to 
provide any service or post-service medical records in his 
possession.  The veteran did not respond to the request.  The 
Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the United States Court of Appeals for the 
Federal Circuit elaborated on the VA's responsibility to 
obtain a veteran's service medical records.  Specifically, VA 
must make more than a single attempt to locate such records, 
and must inform the veteran of their absence, so that he may 
independently seek to obtain them.  See Hayre, 188 F.3d at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).

In this case, the RO has made numerous attempts to locate the 
veteran's service medical records.  The RO submitted requests 
to the NPRC in October 2002, February and December 2004, 
asking for all available service medical records.  The RO 
sent the veteran a letter in January 2005 explaining that the 
RO was having difficulty locating the veteran's service 
medical records and requesting that the veteran supply 
whatever records he may have in his possession.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.   

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
Service medical records, VA examination reports, private 
medical records and lay statements have been associated with 
the record.  The VA satisfied its duty to notify by means of 
VCAA letters dated October 2002, June and July 2003, and June 
2005, a June 2003 statement of the case (SOC), and a February 
2004 and May 2005 supplemental statement of the case (SSOC).  
Specifically, the appellant was advised by VA of the 
information required to substantiate the claim on appeal, 
what evidence VA had obtained, and of his and VA's respective 
duties for obtaining evidence.  In the June 2005 VCAA letter, 
the AOJ notified the appellant that it was his responsibility 
to make sure that VA received all requested information and 
that he needed to show that his disability has worsened.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish earlier 
effective dates for an increased rating for the service-
connected back disability.  However, since service connection 
and the assignment of a 40 percent rating were granted from 
the date of initial entitlement, the first day following 
separation from service, additional notice is not required.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

Originally, in a March 2003 rating decision, the RO granted 
service connection for lumbar myositis; discogenic disease at 
L2-L3, L3-L4, L4-L5, and L5-S1 and assigned the veteran a 20 
percent disability rating, effective October 14, 2002.  In a 
decision dated May 2003, the DRO increased the veteran's 
disability rating to 40 percent, effective October 14, 2002.

The veteran's contention is that his service-connected 
disability rating of 40 percent for lumbar myositis; 
discogenic disease at L2-L3, L3-L4, L4-L5, and L5-S1 should 
be increased to reflect more accurately the severity of his 
symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because 
the present appeal also arises from an initial rating 
decision, which established service connection for a low back 
disability and assigned the initial disability ratings, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

The Board observes that the criteria relating to spinal 
disorders were amended several times since July 2002 and the 
most favorable one must be applied.  See 67 Fed. Reg. 48,785 
(July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 
10, 2004) (codified at 38 C.F.R. § 4.71a); see also 
VAOPGCPREC 3-2000.  
 
The veteran's lumbosacral strain was rated by the RO under 
Diagnostic Codes 5292, 5293, 5237, and  5243.  See 38 C.F.R. 
§ 4.71a (2002, 2005).  The Board has also considered rating 
it for lumbosacral strain under Diagnostic Code 5295. 

Before September 26, 2003, when there was severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating, the maximum under the 
rating criteria for this diagnostic code, was warranted, 
under former Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  Before September 26, 2003, the 
Rating Schedule, included criteria for rating limitation of 
motion of the lumbar spine under Diagnostic Code 5292.  Under 
that diagnostic code, a maximum 40 percent rating was 
warranted for severe limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Under the revised spine rating criteria effective September 
23, 2003, Diagnostic Codes 5237 for lumbosacral strain and 
5242 for degenerative arthritis of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242 (2005)).

On September 23, 2002, new rating criteria for IDS became 
effective.  67 Fed. Reg. 54,345 (August 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293 until September 
26, 2003 when it was recodified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  The revised diagnostic code now 
provides for the evaluation of IDS (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  The revised regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IDS that are present constantly, or 
nearly so.  These revised criteria provide that a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the rating criteria for the most 
appropriate diagnostic code or codes.  

While in service in June 2002, the veteran was treated for 
low back pain.  The examiner noted that the veteran had 
chronic low back pain, with some pain radiating and a 
herniated disk.  A magnetic resonance imaging (MRI) showed 
that the veteran had some foraminal stenosis.  

During a November 2002 VA examination, the veteran complained 
of severe low back pain, stiffness, fatigability and lack of 
endurance.  The veteran complained of constant sharp pinching 
in his low back, with pain that radiated to his lateral 
thighs.  Upon examination, the veteran had forward flexion to 
41 degrees, extension to 12 degrees, and right and left 
lateral bending to 18 degrees.  There was tenderness to 
palpation and spasms of the lumbar paravertebral muscles at 
L2, L3, L4, L5 and S1.  The examiner noted that the veteran 
had degenerative disc disease which contributed to moderate 
central canal stenosis, and a mild bilateral neural foramina 
canal stenosis at L3-L4.  There were no focal disc 
protrusions or extrusions.  There was mild diffuse disc bulge 
of L4-L5 and L5-S1.  The veteran was diagnosed with lumbar 
myositis and left posterolateral and intraforaminal disc 
protrusion L2-L3 and L3-L4.  

During a February 2003 VA medical visit, the veteran 
complained of low back pain, with pain running down both 
legs.  The veteran complained that the pain was worse in the 
evening and that his back hurt when he would walk, move 
forward, stand up, or sit for too a prolonged period of time.  
The veteran had tenderness at the lumbosacral area to 
palpation and a marked decrease in range of motion.  The 
veteran was diagnosed with subacute back pain that was 
chronic.  There was radiculopathy at L4-L5.

During a March 2003 VA examination, the veteran complained of 
low back pain that irradiated to his lower extremities and 
intensified on mornings, at exertion, or when in prolonged 
positions.  The veteran reported that he could not lift or 
hold heavy objects.  The veteran described the low back pain 
as constant and dull.  Upon examination the veteran had 
tenderness and muscle spasms.  

In an April 2003 VA medical report, the examiner noted that 
the veteran's back disability had grown worse and that he was 
unable to perform military duties.  

During a September 2003 VA medical visit, the veteran 
complained of low back pain.  The veteran was diagnosed with 
low back pain in the lumbar region, with discogenic disk 
disease.

During an October 2003 VA examination, the veteran complained 
of severe, constant low back pain during bowel movements.  
The veteran ambulated with one Lofstrand crutch and could 
ambulate for five minutes then must sit down.  Forward 
flexion of the cervical spine was to 45 degrees, extension 
was to 45 degrees, right and left lateral flexion was to 45 
degrees, right and left lateral rotation was to 80 degrees.  
Forward flexion of the thoracolumbar spine was to 90 degrees, 
extension was to 30 degrees, right and left lateral flexion 
was to 30 degrees, and right and left lateral rotation was to 
45 degrees.  The veteran had spasms, tenderness to palpation, 
lumbar paravertebral muscles, guarding with preserved spinal 
contour, and gait using a one-point cane.  There was no 
evidence of radiculopathy.  The veteran was diagnosed with 
lumbar myositis and left posterolateral and intraforaminal 
disc protrusion, L2-L3, L3-L4, with mild disc bulge at L4-L5 
and L5-S1.

An October 2003 private electrodiagnostic examination 
revealed no evidence of radiculopathy.  The findings were 
compatible with axonal and demyelinating, motor, and 
peripheral neuropathy.

During a November 2003 VA neurological examination, the 
veteran complained of low back pain that was persistent, on 
and off, with radiation to the lower extremities.  The 
veteran reported that his low back pain was aggravated by 
prolonged standing, sitting, and bending.  The veteran 
displayed a slow cautious gait with no limping or trembling 
pattern.  He used a single Canadian crutch in the left.  The 
veteran was diagnosed with low back pain, with myositis, 
multilevel discogenic disease, canal stenosis in the 
lumbosacral region with subjective radiculopathy complaints, 
but no gross objective neurological findings on examination.

A December 2003 VA magnetic resonance imaging (MRI), revealed 
that the veteran had mild lumbar levoscoliosis, degenerative 
disc disease, and a congenitally small canal at L1-L2 and L2-
L3.  The examiner noted that the veteran had a bulging 
annulus with congenitally small canal at L3-L4.  There was 
left lateral disc herniation in the left neural foramen at 
L3-L4.

During a September 2004 private medical examination at Saint 
Luke's Memorial Hospital in Ponce, Puerto Rico, the veteran 
complained of back pain due to a field injury while in 
service in 2002.  Upon physical examination the veteran had 
disc protrusion at L2-L3, L3-L4, L4-L5, and L5-S1.  The 
veteran also had congenital spinal stenosis.  He was 
diagnosed with lumbar stenosis and lumbosacral radiculopathy.

During a May 2005 VA examination, the veteran complained of 
pain in the paravertebral muscles of the lumbosacral area.  
He described the pain as lasting from two to three hours per 
day and that it felt sharp and shocklike in fashion.  The 
veteran has had this pain since he fell with full gear on 
when he was a drill instructor at Fort Bragg, North Carolina.  
The veteran stated he had flare-ups on a weekly basis with a 
severity rating of 9 out of 10.  The veteran reported that 
the pain was exacerbated by prolonged standing, sitting, 
driving, or bending forward.  The veteran walked with the 
assistance of a one-point cane.  He could ambulate for 10 
minutes.  Forward flexion of the cervical spine was to 45 
degrees, extension was to 45 degrees, right and left lateral 
flexion was to 80 degrees, and right and left lateral 
rotation was to 80 degrees.  Forward flexion of the 
thoracolumbar spine was to 90 degrees, extension was to 30 
degrees, right and left lateral flexion was to 30 degrees, 
and right and left lateral rotation was to 45 degrees.  There 
was tenderness upon palpation at the lumbosacral area at the 
paravertebral muscles.  The veteran was unable to perform 
repetitive thoracolumbar flexion due to pain he was 
experiencing.  There were spasms as well as guarding upon 
palpation of the thoracolumbar area.  There was no evidence 
of ankylosis, abnormal kyphosis, or scoliosis.  There was 
very short reversed lordosis, which was most likely due to 
severe muscular spasms.  The veteran was diagnosed with 
chronic active lumbosacral strain (myositis) and discogenic 
disease at L2-L3, L3-L4, L4-L5, and L5-S1.

Based on the above evidence, with consideration of DeLuca and 
the veteran's symptomatology in total, the Board finds that 
the veteran's back disability is manifested by no more than 
severe limitation of motion of the lumbar spine under the 
former Diagnostic Code 5292.  

The veteran has not been shown to have had IDS manifested by 
incapacitating episodes requiring prescribed bed rest by a 
physician or treatment by a physician for a period of at 
least six weeks during the past 12 months.  At the May 2005 
VA examination, the veteran reported having flare-ups on a 
weekly basis with a duration of two to three hours.  The 
veteran reported that when he had flare-ups, he took 
medication and bedrest.  However, the veteran denied being 
hospitalized within the last year for lumbosacral pain.  The 
veteran has not shown pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy, or other neurological 
findings appropriate to the site of the diseased disc.  There 
is no evidence of prescribed bed rest by a physician or any 
incapacitating episode having a total duration of at least 
six weeks during the past 12 months.  Thus, a 60 percent 
rating under the former or revised Diagnostic Codes 5293/5243 
for IDS is not warranted.  38 C.F.R. § 4.71a (2002, 2005).

Under the revised spinal disorder rating criteria effective 
in September 2003, the veteran has not been shown to have 
unfavorable or favorable ankylosis of either the 
thoracolumbar spine or the entire spine to warrant a rating 
in excess of 40 percent, under the former or revised 
Diagnostic Codes 5286, 5289, 5237, and 5242.  38 C.F.R. 
§ 4.71a (2002, 2005).

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Codes 5292, 
5293 and 5295 or the revised Diagnostic Codes 5237, 5242 and 
5243 for awarding an initial evaluation in excess of 40 
percent.  

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's service-connected low back disability has been 
persistently more severe than the extent of disability 
contemplated under the current rating at any time during the 
period of this initial evaluation.  Thus, the preponderance 
of the evidence is against the assignment of an initial 
rating in excess of 40 percent for the veteran's low back 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected low back disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or incapacitating episodes, due solely to the 
veteran's service-connected low back disability, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the ratings 
previously and currently assigned, adequately compensate the 
veteran for any adverse impact caused by his service-
connected disability.  In light of the foregoing, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.




ORDER

An initial rating in excess of 40 percent for lumbar 
myositis; discogenic disease at L2-L3, L3-L4, L4-L5, and L5-
S1, is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


